Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
the    day of          , 200  , by and among Vantage Energy Services, Inc., a
Delaware corporation (the “Company”) and F3 Fund (“F3 Fund”).

WHEREAS, the Company and F3 Fund have previously entered into a certain Share
Purchase Agreement, dated as of August   , 2007 (the “Purchase Agreement”),
pursuant to which the Company will receive, in exchange for cash and units, all
of the shares of common stock of Offshore Group Investments Limited, an entity
incorporated under the laws of the Cayman Islands and a wholly owned subsidiary
of F3 Fund; and

WHEREAS, the Company and F3 Fund desire to enter into this Agreement to provide
F3 Fund with certain rights related to the registration of (i) shares of Common
Stock; (ii) Warrants; and (iii) shares of Common Stock underlying Warrants that
F3 Fund will acquire as a result of the Purchase Agreement and the transactions
contemplated thereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.                                       DEFINITIONS. The following capitalized
terms used herein have the following meanings:

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Anniversary Date” is defined in Section 2.1.1.

 “Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-3” is defined in Section 2.3.


--------------------------------------------------------------------------------


“Holder” or “Holders” means F3 Fund or any of its affiliates to the extent any
of them are permitted to hold Registrable Securities, other than those
purchasing Registrable Securities in a market transaction.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Majority in interest” of Registrable Securities means a majority of the shares
of Common Stock and shares of Common Stock underlying the Warrants included in
the Registrable Securities.

 “Maximum Number of Shares” is defined in Section 2.1.4.

 “Notices” is defined in Section 6.3.

“Piggy-Back Registration” is defined in Section 2.2.1.

 “Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” mean all of (i) the shares of Common Stock; (ii) the
Warrants; and (iii) the shares of Common Stock issuable upon exercise of the
Warrants, held by F3 Fund as a result of the transactions contemplated by the
Purchase Agreement. Registrable Securities shall also be deemed to include any
warrants, shares of capital stock or other securities of the Company issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of such Registrable Securities. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; (c) such securities
shall have ceased to be outstanding, or (d) the Commission makes a definitive
determination to the Company that the Registrable Securities may be sold or
transferred under Rule 144(k).

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder (other than a registration statement on Form
S-4 or Form S-8, or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another entity).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

2


--------------------------------------------------------------------------------


“F3 Fund” is defined in the preamble to the Agreement.

“F3 Fund Indemnified Party” is defined in Section 4.1.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Warrants” mean the Warrants to purchase an aggregated 25,000,000 shares of
Common Stock issued by the Company to F3 Fund pursuant to the Purchase Agreement
dated of even date herewith between the Company, F3 Fund and Offshore Group
Investments Limited.

2.                                       REGISTRATION RIGHTS.

2.1                                 Demand Registration.

2.1.1                        Request for Registration. Commencing on the date
which is one (1) year from the date hereof (the “Anniversary Date”), F3 Fund and
its affiliates who collectively own a Majority-in-interest of the Registrable
Securities, may make a written demand for registration under the Securities Act
of all or part of their Registrable Securities (a “Demand Registration”). Any
demand for a Demand Registration shall specify the number and type of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. The Company will notify the Holders of Registrable
Securities of the demand, and each Holder of Registrable Securities who wishes
to include all or a portion of such Holder’s Registrable Securities in the
Demand Registration (each such Holder including shares of Registrable Securities
in such registration, a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the date of the notice from the Company. Upon any such
request, the Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 2.1.4 and the
provisions set forth in Section 3.1.1. The Company shall not be obligated to
effect more than an aggregate of two (2) Demand Registrations under this Section
2.1.1 in respect of Registrable Securities.

2.1.2                        Effective Registration. A registration will not
count as a Demand Registration until the Registration Statement filed with the
Commission with respect to such Demand Registration has been declared effective
by the Commission and the Company has complied with all of its obligations under
this Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) a
Majority-in-interest of the Demanding Holders thereafter elect to continue the
offering; provided, further, that the Company shall not be obligated to file a
second Registration Statement until a Registration Statement that has been filed
is deemed an effective Demand Registration hereunder or is terminated.

2.1.3                        Underwritten Offering. If a Majority-in-interest of
the Demanding Holders so elect and such Holders so advise the Company as part of
their written demand for a Demand Registration, the offering of such Registrable
Securities pursuant to such Demand Registration

3


--------------------------------------------------------------------------------


shall be in the form of an underwritten offering. In such event, the right of
any Holder to include its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by a Majority-in-interest of the Holders initiating the Demand
Registration.

2.1.4                        Reduction of Offering. If the managing Underwriter
or Underwriters for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of Registrable Securities which the Demanding Holders desire to sell,
taken together with all other shares of Common Stock or other securities which
the Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of securities that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of securities, as
applicable, the “Maximum Number of Shares”), then the Company shall include in
such registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Person has requested be included in
such registration, regardless of the number of shares held by each such Person
(such proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the shares of Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; and (iii)
third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (i) and (ii), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Shares.

2.1.5                        Withdrawal. If a Majority-in-interest of the
Demanding Holders disapprove of the terms of any underwriting or are not
entitled to include all of their Registrable Securities in any offering, such
Majority-in-interest of the Demanding Holders may elect to withdraw from such
offering by giving written notice to the Company and the Underwriter or
Underwriters of their request to withdraw prior to the effectiveness of the
Registration Statement filed with the Commission with respect to such Demand
Registration. If the Majority-in-interest of the Demanding Holders withdraws
from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in Section
2.1.

2.1.6                        Expiration of Demand Rights. The Holders shall have
the right to demand a Demand Registration during the period commencing on or
after the Anniversary Date and expiring on a date which is five (5) years from
the Anniversary Date.

4


--------------------------------------------------------------------------------


2.2                                 Piggy-Back Registration.

2.2.1                        Piggy-Back Rights. If at any time on or after the
Anniversary Date the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for security holders of
the Company for their accounts (or by the Company and by security holders of the
Company including, without limitation, pursuant to Section 2.1), other than a
Registration Statement: (i) filed in connection with any employee stock option
or other benefit plan on Form S-8; (ii) for an exchange offer or offering of
securities solely to the Company’s existing security holders; (iii) for an
offering of debt that is convertible into equity securities of the Company; (iv)
for a dividend reinvestment plan; or (v) in connection with an acquisition or
merger on Form S-4, then the Company shall (x) give written notice of such
proposed filing to the Holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, of the offering, and (y)
offer to the Holders of Registrable Securities in such notice the opportunity to
register the sale of such number of shares of Registrable Securities as such
Holders may request in writing within five (5) days following receipt of such
notice (a “Piggy-Back Registration”). The Company shall cause such Registrable
Securities to be included in such registration and shall use its commercially
reasonable efforts to cause the managing Underwriter or Underwriters of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. The Holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.  The Holders shall have the right to request no more than five (5)
Piggy-Back Registrations during the period commencing on or after the
Anniversary Date and expiring on a date which is five (5) years from the
Anniversary Date.

2.2.2                        Reduction of Offering. If the managing Underwriter
or Underwriters for a Piggy-Back Registration that is to be an underwritten
offering advises the Company and the Holders of Registrable Securities in
writing that the dollar amount or number of shares of Common Stock which the
Company desires to sell, taken together with shares of Common Stock, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with persons other than the Holders of Registrable Securities
hereunder, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the shares of Common Stock, if any, as to
which registration has been requested pursuant to the written contractual
piggy-back registration rights of other stockholders of the Company, exceeds the
Maximum Number of Shares, then the Company shall include in any such
registration, if the registration is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of  Registrable Securities, as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such

5


--------------------------------------------------------------------------------


security Holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; and (C) third, to the extent that the Maximum Number of shares
has not been reached under the foregoing clauses (A) and (B), the shares of
Common Stock or other securities for the account of other persons that the
Company is obligated to register pursuant to written contractual piggy-back
registration rights with such persons and that can be sold without exceeding the
Maximum Number of Shares.

2.2.3                        Withdrawal. Any Holder of Registrable Securities
may elect to withdraw such Holder’s request for inclusion of Registrable
Securities in any Piggy-Back Registration by giving written notice to the
Company of such request to withdraw prior to the effectiveness of the
Registration Statement. The Company (whether on its own determination or as the
result of a withdrawal by persons making a demand pursuant to written
contractual obligations) may also, at its option, withdraw a registration
statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

2.3                                 Registrations on Form S-3. The Holders of
Registrable Securities may at any time and from time to time, request in writing
that the Company register the resale of any or all of such Registrable
Securities on Form S-3 or any similar short-form registration which may be
available for use by the Company at such time (“Form S-3”). Upon receipt of such
written request, the Company will promptly give written notice of the proposed
registration to all other Holders of Registrable Securities, and, as soon as
practicable thereafter, effect the registration of all or such portion of such
Holder’s or Holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, of any other Holder or Holders joining in
such request as are specified in a written request given within fifteen (15)
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration pursuant
to this Section 2.3 if (i) Form S-3 is not available for such offering, or (ii)
the Holders of the Registrable Securities, together with the holders of any
other securities of the Company entitled to inclusion in such registration,
propose to sell Registrable Securities and such other securities (if any) at any
aggregate price to the public of less than $1,000,000.  Registrations effected
pursuant to this Section 2.3 shall be counted as Demand Registrations effected
pursuant to Section 2.1.

3.                                       REGISTRATION PROCEDURES.

3.1                                 Filings; Information. Whenever the Company
is required to effect the registration of any Registrable Securities pursuant to
Section 2, the Company shall use its commercially reasonable efforts to effect
the registration and sale of such Registrable Securities in accordance with the
intended method(s) of distribution thereof as expeditiously as practicable, and
otherwise in compliance with this Section 3.

3.1.1                        Timeframe for Filing Registration Statement. The
Company shall, as expeditiously as possible and in any event within sixty (60)
days after receipt of a request for a Demand Registration pursuant to Section
2.1, prepare and file with the Commission a Registration Statement on any form
for which the Company then qualifies or which counsel for

6


--------------------------------------------------------------------------------


the Company shall deem appropriate and which form shall be available for the
sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, and shall use its
commercially reasonable efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for (i) up to forty-five (45) days, and any Piggy-Back Registration for such
period as may be applicable to deferment of any Demand Registration to which
such Piggy-Back Registration relates, in each case if the Company shall furnish
to the Holders a certificate signed by the Chief Executive Officer or Vice
Chairman of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such Registration Statement to be effected at such time, or
(ii) for up to ninety (90) days if a demand has been made within the timeframe
commencing on a date which is thirty (30) days prior to the end of the Company’s
fiscal year end and ending on a date which is forty-five (45) days after the end
of the Company’s fiscal year end; provided further, however, that the Company
shall not have the right to exercise the right to delay any filing more than
once in any 365-day period in respect of a Demand Registration hereunder.

3.1.2                        Copies. The Company shall, prior to filing a
Registration Statement or prospectus, or any amendment or supplement thereto,
furnish without charge to the Holders of Registrable Securities included in such
registration, and such Holders’ legal counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
Registration Statement (including each preliminary prospectus), and such other
documents as the Holders of Registrable Securities included in such registration
or legal counsel for any such Holders may request in order to facilitate the
disposition of the Registrable Securities owned by such Holders.

3.1.3                        Amendments and Supplements. The Company shall
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) days plus any period during
which any such disposition is interfered with by any stop order or injunction of
the Commission or any governmental agency or court) or such securities have been
withdrawn.

3.1.4                        Notification. After the filing of a Registration
Statement, the Company shall promptly, and in no event more than five (5)
business days after such filing, notify the Holders of Registrable Securities
included in such Registration Statement of such filing, and shall further notify
such Holders promptly and confirm such advice in writing in all events within
three (3) business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for

7


--------------------------------------------------------------------------------


any amendment or supplement to such Registration Statement or any prospectus
relating thereto or for additional information or of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of the securities covered by
such Registration Statement, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly make available to the Holders of Registrable Securities included in
such Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to the Holders of Registrable Securities included in
such Registration Statement and to the legal counsel for any such Holders,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such Holders and legal counsel with a reasonable opportunity
to review such documents and comment thereon, and the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such Holders or their
legal counsel shall object.

3.1.5                        State Securities Laws Compliance. The Company shall
use its commercially reasonable efforts to (i) register or qualify the
Registrable Securities covered by the Registration Statement under such
securities or “blue sky” laws of such jurisdictions in the United States as the
Holders of Registrable Securities included in such Registration Statement (in
light of their intended plan of distribution) may request and (ii) take such
action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
Governmental Authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.

3.1.6                        Agreements for Disposition. The Company shall enter
into customary agreements (including, if applicable, an underwriting agreement
in customary form) and take such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities.
The representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the Holders of
Registrable Securities included in such registration statement. No Holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such Holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such Holder’s material agreements and organizational documents, and with respect
to written information relating to such Holder that such Holder has furnished in
writing expressly for inclusion in such Registration Statement.  Holders of
Registrable Securities shall agree to such covenants and indemnification and
contribution obligations for selling stockholders as are customarily contained
in agreements of that type. Further, such holders shall cooperate fully in the
preparation of the registration statement and other documents relating to any
offering in which

8


--------------------------------------------------------------------------------


they include securities pursuant to Section 2 hereof; provided, however, that
such cooperation shall be limited to furnishing to the Company such information
regarding itself, the Registrable Securities held by such holder and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities.

3.1.7                        Cooperation. The principal executive officer of the
Company, the principal financial officer of the Company, the principal
accounting officer of the Company and all other officers and members of the
management of the Company shall cooperate fully in any offering of Registrable
Securities hereunder, which cooperation shall include, without limitation, the
preparation of the Registration Statement with respect to such offering and all
other offering materials and related documents, and participation in meetings
with Underwriters, attorneys, accountants and potential investors.

3.1.8                        Records. The Company shall make available for
inspection by the Holders of Registrable Securities included in such
Registration Statement, any Underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
professional retained by any Holder of Registrable Securities included in such
Registration Statement or any Underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
requested by any of them in connection with such Registration Statement.

3.1.9                        Opinions and Comfort Letters. The Company shall
furnish to each Holder of Registrable Securities included in any Registration
Statement a signed counterpart, addressed to such Holder, of (i) any opinion of
counsel to the Company delivered to any Underwriter and (ii) any comfort letter
from the Company’s independent public accountants delivered to any Underwriter.
In the event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such Registration
Statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

3.1.10                  Earnings Statement. The Company shall comply with all
applicable rules and regulations of the Commission and the Securities Act, and
make available to its stockholders, as soon as practicable, an earnings
statement covering a period of twelve (12) months, beginning within three (3)
months after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder.

3.1.11                  Listing. The Company shall use its commercially
reasonable efforts to cause all Registrable Securities included in any
registration to be listed on such exchanges or otherwise designated for trading
in the same manner as similar securities issued by the Company are then listed
or designated or, if no such similar securities are then listed or designated,
in a manner satisfactory to F3 Fund and its affiliates who collectively own a
majority of the Registrable Securities included in such registration.

9


--------------------------------------------------------------------------------


3.2                                 Obligation to Suspend Distribution. Upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.1.4(iv), or, in the case of a resale registration on Form
S-3 pursuant to Section 2.3 hereof, upon any suspension by the Company, pursuant
to a written insider trading compliance program adopted by the Company’s Board
of Directors, of the ability of all “insiders” covered by such program to
transact in the Company’s securities because of the existence of material
non-public information, each Holder of Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Holder receives the supplemented or amended prospectus
contemplated by Section 3.1.4(iv) or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, each such Holder will deliver to the Company
all copies, other than permanent file copies then in such Holder’s possession,
of the most recent prospectus covering such Registrable Securities at the time
of receipt of such notice.

3.3                                 Registration Expenses. F3 Fund shall bear
all costs and expenses incurred in connection with any Demand Registration
pursuant to Section 2.1, and any registration on Form S-3 effected pursuant to
Section 2.3. The Company shall bear all costs and expenses incurred in
connection with any Piggy-Back Registration pursuant to Section 2.2.  F3 Fund
and the Company, respectively, shall bear all expenses incurred in performing or
complying with their other obligations under this Agreement, and paying the
expenses allocated to each of them, provided for in this Section 3.3, whether or
not the Registration Statement becomes effective, including, without limitation:
(i) all registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the fees and expenses incurred in connection with the
listing of the Registrable Securities as required by Section 3.1.11; (v)
National Association of Securities Dealers, Inc. filing fees; (vi) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses or
costs associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (vii) the fees and expenses of any special experts
retained by the Company in connection with such registration; (viii) in the case
of a Demand Registration or a registration on Form S-3, the fees and expenses of
any legal counsel selected by F3 Fund and its affiliates; and (ix) in the case
of a Piggy-Back Registration, the fees and expenses of one legal counsel
selected by all of the holders of the securities included in the Registration
Statement who are participating on a piggy-back basis. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the Holders thereof, which
underwriting discounts or selling commissions shall be borne by such Holders. 
Additionally, in an underwritten offering, all selling stockholders and the
Company shall bear the expenses of the underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.

3.4                                 Information. The Holders of Registrable
Securities shall provide such information as may reasonably be requested by the
Company, or the managing Underwriter, if any, in connection with the preparation
of any Registration Statement, including amendments and supplements thereto, in
order to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 2 and in connection with the Company’s
obligation to comply

10


--------------------------------------------------------------------------------


with federal and applicable state securities laws.  In the event that a Holder
does not provide any requested information to the Company at least 48 hours
prior to the filing of any Registration Statement, then the Company may remove
such declining Holder from the Registration Statement without penalty or being
deemed in violation of this Agreement.

4.                                       INDEMNIFICATION AND CONTRIBUTION.

4.1                                 Indemnification by the Company. The Company
agrees to indemnify and hold harmless F3 Fund, and each of its respective
officers, employees, affiliates, directors, partners, members, attorneys and
agents, and each person, if any, who controls F3 Fund (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each, a “F3
Fund Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration; and the Company shall promptly reimburse the F3 Fund
Indemnified Party for any legal and any other expenses reasonably incurred by
such F3 Fund Indemnified Party in connection with investigating and defending
any such expense, loss, judgment, claim, damage, liability or action; provided,
however, that the Company will not be liable to F3 Fund in any such case to the
extent that any such expense, loss, claim, damage or liability arises out of or
is based upon any untrue statement or allegedly untrue statement or omission or
alleged omission made in such Registration Statement, preliminary prospectus,
final prospectus, or summary prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by F3 Fund. The Company also shall indemnify any Underwriter of the
Registrable Securities, their officers, affiliates, directors, partners, members
and agents and each person who controls such Underwriter on substantially the
same basis as that of the indemnification provided above in this Section 4.1.

4.2                                 Indemnification by Holders of Registrable
Securities. Each selling Holder of Registrable Securities will, in the event
that any registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held by such selling Holder,
indemnify and hold harmless the Company, each of its directors and officers and
each underwriter (if any), and each other selling Holder and each other person,
if any, who controls another selling Holder or such underwriter within the
meaning of the Securities Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a

11


--------------------------------------------------------------------------------


material fact required to be stated therein or necessary to make the statement
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by such
selling Holder, and shall reimburse the Company, its directors and officers, and
each other selling Holder or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such loss, claim, damage, liability or action. Each selling Holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
Holder.

4.3                                 Conduct of Indemnification Proceedings.
Promptly after receipt by any person of any notice of any loss, claim, damage or
liability or any action in respect of which indemnity may be sought pursuant to
Section 4.1 or 4.2, such person (the “Indemnified Party”) shall, if a claim in
respect thereof is to be made against any other person for indemnification
hereunder, notify such other person (the “Indemnifying Party”) in writing of the
loss, claim, judgment, damage, liability or action; provided, however, that the
failure by the Indemnified Party to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have to such Indemnified Party hereunder, except and solely to the extent
the Indemnifying Party is actually prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel satisfactory to the Indemnified Party. After notice
from the Indemnifying Party to the Indemnified Party of its election to assume
control of the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

4.4                                 Contribution.

4.4.1                        If the indemnification provided for in the
foregoing Sections 4.1, 4.2 and 4.3 is unavailable to any Indemnified Party in
respect of any loss, claim, damage, liability or action referred to herein, then
each such Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to

12


--------------------------------------------------------------------------------


reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

4.4.2                        The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
Section

4.4.3                        The amount paid or payable by an Indemnified Party
as a result of any loss, claim, damage, liability or action referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 4.4, no Holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such Holder from the sale
of Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

5.                                       UNDERWRITING AND DISTRIBUTION.

5.1                                 Rule 144. The Company covenants that it
shall file any reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as the Holders of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holders to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rules may be amended from
time to time, or any similar Rule or regulation hereafter adopted by the
Commission.

6.                                       MISCELLANEOUS.

6.1                                 Other Registration Rights. Except with
respect to those securities issued or issuable in connection with the Company’s
initial public offering in May 2007, or as otherwise disclosed in the Company’s
IPO prospectus, the Company represents and warrants that no person, other than a
Holder of the Registrable Securities, has any right to require the Company to
register any shares of the Company’s capital stock for sale or to include shares
of the Company’s capital stock in any registration filed by the Company for the
sale of shares of capital stock for its own account or for the account of any
other person.

13


--------------------------------------------------------------------------------


6.2                                 Assignment; No Third Party Beneficiaries.
This Agreement and the rights, duties and obligations of the Company and F3 Fund
hereunder may not be assigned or delegated by either the Company or F3 Fund in
whole or in part. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and their successors. This
Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Article 4 and this
Section 6.2.

6.3                                 Notices. All notices, demands, requests,
consents, approvals or other communications (collectively, “Notices”) required
or permitted to be given hereunder or which are given with respect to this
Agreement shall be in writing and shall be personally served, delivered by
reputable air courier service with charges prepaid, or transmitted by hand
delivery, telegram, telex or facsimile, addressed as set forth below, or to such
other address as such party shall have specified most recently by written
notice. Notice shall be deemed given on the date of service or transmission if
personally served or transmitted by telegram, telex or facsimile; provided, that
if such service or transmission is not on a business day or is after normal
business hours, then such notice shall be deemed given on the next business day.
Notice otherwise sent as provided herein shall be deemed given on the next
business day following timely delivery of such notice to a reputable air courier
service with an order for next-day delivery.

To the Company:

Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 610

Houston, Texas 77056

Attention:  Chief Executive Officer

Fax: (713) 781-9655

with a copy to:

Ellenoff Grossman & Schole LLP

370 Lexington Avenue, 19th Floor

New York, New York 10017

Attn:  Douglas S. Ellenoff, Esq.

To F3 Fund:

8th No 126 Jianguo North Road

Taipei 104, Taiwan

 

with a copy to:

[name]

[address]

6.4                                 Severability. This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of

14


--------------------------------------------------------------------------------


this Agreement or of any other term or provision hereof. Furthermore, in lieu of
any such invalid or unenforceable term or provision, the parties hereto intend
that there shall be added as a part of this Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible that is
valid and enforceable.

6.5                                 Counterparts. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.

6.6                                 Entire Agreement. This Agreement (including
all agreements entered into pursuant hereto and all certificates and instruments
delivered pursuant hereto and thereto) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written.

6.7                                 Modifications and Amendments. No amendment,
modification or termination of this Agreement shall be binding upon any party
unless executed in writing by such party.

6.8                                 Titles and Headings. Titles and headings of
sections of this Agreement are for convenience only and shall not affect the
construction of any provision of this Agreement.

6.9                                 Waivers and Extensions. Any party to this
Agreement may waive any right, breach or default which such party has the right
to waive, provided that such waiver will not be effective against the waiving
party unless it is in writing, is signed by such party, and specifically refers
to this Agreement.  Waivers may be made in advance or after the right waived has
arisen or the breach or default waived has occurred. Any waiver may be
conditional. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained. No waiver or extension
of time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.

6.10                           Remedies Cumulative. In the event that the
Company fails to observe or perform any covenant or agreement to be observed or
performed under this Agreement, F3 Fund may proceed to protect and enforce its
rights by suit in equity or action at law, whether for specific performance of
any term contained in this Agreement or for an injunction against the breach of
any such term or in aid of the exercise of any power granted in this Agreement
or to enforce any other legal or equitable right, or to take any one or more of
such actions, without being required to post a bond. None of the rights, powers
or remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

6.11                           Governing Law. This Agreement shall be governed
by, interpreted under, and construed in accordance with the internal laws of the
State of New York applicable to agreements made and to be performed within the
State of New York, without giving effect to any choice-of-law provisions thereof
that would compel the application of the substantive laws of any other
jurisdiction.

15


--------------------------------------------------------------------------------


6.12                           Waiver of Trial by Jury. Each party hereby
irrevocably and unconditionally waives the right to a trial by jury in any
action, suit, counterclaim or other proceeding (whether based on contract, tort
or otherwise) arising out of, connected with or relating to this Agreement, the
transactions contemplated hereby, or the actions of F3 Fund in the negotiation,
administration, performance or enforcement hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

 

 

By:Paul A. Bragg

 

 

Title: Chief Executive Officer

 

 

 

 

 

F3 FUND

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

17


--------------------------------------------------------------------------------